Citation Nr: 1343223	
Decision Date: 12/30/13    Archive Date: 01/07/14

DOCKET NO.  11-32 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for a low back disability prior to September 7, 2011.  

2. Entitlement to an initial rating in excess of 20 percent for a low back disability since September 7, 2011.  

3. Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Karl A. Kazmierczak, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from August 2001 to December 2008.

This matter is on appeal from rating decisions in December 2008 and October 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

The Veteran testified before the undersigned Veterans Law Judge in March 2013.  A transcript of the hearing is of record.  Although the appeal arises from the RO in Salt Lake City, Utah, the hearing was held at the RO in St. Louis, Missouri.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1. For the period prior to December 23, 2010, the Veteran's low back disability has been characterized by pain, lack of endurance and limitation of motion; forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, combined range of motion of the thoracolumbar spine not greater than 120 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis,  or incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past 12 months have not been shown.  

2. For the period since December 23, 2010, the Veteran's low back disability has been characterized by pain, lack of endurance and limitation of flexion greater than 30 degrees but less than 60 degrees; forward flexion of the thoracolumbar spine to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, have not been shown.

3. The evidence does not indicate that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for a low back disability prior to December 23, 2010, have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DCs) 5003, 5237, 5243 (2013).

2.  The criteria for an initial 20 percent rating, but no more, for a low back disability for the period from December 23, 2010 to September 7, 2011, have been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, DCs 5003, 5237, 5243 (2013).

3.  The criteria for an initial rating in excess of 20 percent for a low back disability since September 7, 2011, have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, DCs 5003, 5237, 5243 (2013).

4.  The criteria for entitlement to TDIU have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  Indeed, the Veteran's claims arise from his disagreement with the initial rating following the grant of service connection. Once service connection is granted, the claim is substantiated. Therefore, additional notice is not required and any defect in notice is not prejudicial.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records, VA outpatient treatment records, and records submitted in conjunction with a claim to the Social Security Administration (SSA).  While the RO determined that some of the Veteran's VA treatment records were unavailable, the Board is satisfied that a diligent effort was made to acquire them.  Further, the Veteran submitted treatment records from a private facility as well as his own statements in support of his claim.  

VA examinations with respect to the issues on appeal were also obtained in August 2008 and September 2011.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are more than adequate, they are predicated on a full understanding of the Veteran's medical history, and provide a sufficient evidentiary basis for the claim to be adjudicated.  

While the Veteran has not undergone a VA examination regarding his service connected disabilities and the effect they have on his employability, the Board is not required to afford a VA examination in every case.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Here, the evidence of record is sufficient for the Board to adequately consider this question, and obtaining a VA examination would not materially affect the outcome of this issue.  See also Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013) ("applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Finally, the Veteran was also afforded a hearing before the undersigned Veterans Law Judge in March 2013.  The hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), which consist of (1) fully explaining the issue and (2) suggesting the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Notably, the Veteran was specifically asked about the nature of his low back symptomatology and how it affects his employability.   Moreover, he has not since indicated that he was unable to provide all testimony he believed to be relevant.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. Part 4 (2013).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2013).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.10, 4.40, 4.45 (2013); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint. The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint. See 38 C.F.R. § 4.59 (2013).

In cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

In this case, the Veteran is appealing a December 2008 rating decision, where he was granted service connection for a lumbar spine disorder with a 10 percent disability rating.  In a subsequent October 2009 rating decision (and during the course of the appeal) his rating was increased to 20 percent, effective September 7, 2011.  However, as this was not a full grant of the benefit sought, the issue remains on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran's disability ratings have been rated under 38 C.F.R. § 4.71a, DC 5237, which applies the General Rating Formula for Diseases and Injuries of the Spine.  While DC 5237 specifically addresses lumbar strains, the evidence of record also indicates the presence of intervertebral disc syndrome, and it is therefore also appropriate to consider DC 5243, which also applies the General Rating Formula.  Thus, in order to warrant a rating in excess of 10 percent for the period prior to September 7, 2011, the evidence must show:
* Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; 
* Combined range of motion of the thoracolumbar spine not greater than 120 degrees;
* Muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis; or
* Incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past 12 months (all 20 percent). 
38 C.F.R. § 4.71a, DCs 5003, 5237, 5243 (2013).  

The term "combined range of motion" refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2 (2013).  Additionally, an "incapacitating episode" is "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician." 38 C.F.R. § 4.71a, Note 1, following DC 5243 (2013).

After a review of the evidence of record, the Board determines that a rating in excess of 10 percent is not warranted, but only for the period prior to December 23, 2010.  First, the Veteran has not shown limitation of motion sufficient enough to warrant a rating in excess of 10 percent.  For example, at a VA examination in August 2008, he stated that any bending over (such as yard work) caused back pain for several days.  However, upon examination, he exhibited 70 degrees of flexion and a combined range of motion of 230 degrees.  All lumbar spine motion was without pain and weakness.  

At a physical examination in April 2009, the Veteran's range of motion was limited to only 70 degrees of flexion and a combined range of motion of 215 degrees.  A similar range of flexion was also observed in May 2009.  In June 2010, he exhibited a full lumbar spine range of motion and, in November 2010, he described his back pain on only the right side of the back that was aggravated by prolonged standing or sitting, and is relieved by lying down.  Notably, he did not indicate that his range of motion was significantly limited in any direction.  Therefore, a rating in excess of 10 percent is not warranted based on limitation of flexion or combined range of motion prior to December 23, 2010.  

The evidence also does not indicate muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  For example, at his VA examination in August 2008, he was observed to stand with a normal mild thoracic kyphosis and lumbar lordosis.  There were no palpable muscle spasms or tenderness in the lumbar spine area.  Moreover, at an evaluation in June 2010, he was observed to have only "mild" kyphosis.  Finally, the evidence does not indicate that the Veteran has experienced an incapacitating episode at any point during this period on appeal.  To the contrary, he has been observed to be routinely active, albeit on a restricted basis.  Therefore, an increased rating is also not warranted on this basis prior to December 23, 2010.  

Overall, for the period prior to December 23, 2010, the Board concludes that forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, a combined range of motion of the thoracolumbar spine not greater than 120 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis or incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past 12 months have not been shown. As such, an increased rating is not warranted prior to this date.  

The Board does, however, determine that a 20 percent rating is warranted for the period since the date of a physical evaluation that was performed on December 23, 2010.  On this occasion, the Veteran stated that he was experiencing increased lower back pain when in flexion.  Importantly, he exhibited a forward flexion that was limited by pain to "approximately" 30 degrees.  Consequently, while the October 2009 rating decision determined that a 20 percent rating was warranted from September 7, 2011, the evidence indicates that entitlement to this rating was warranted back to December 23, 2010.  

Next, the Board must consider whether a rating in excess of 20 percent is warranted for the period since December 23, 2010.  In order to warrant a rating in excess of 20 percent, the evidence must show:
* forward flexion of the thoracolumbar spine to 30 degrees or less; 
* favorable ankylosis of the entire thoracolumbar spine; or 
* intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.
38 C.F.R. § 4.71a, DCs 5003, 5237, 5243 (2013).  

Based on the evidence of record, the Board determines that a rating in excess of 20 percent is not warranted since December 23, 2010.   First, forward flexion to 30 degrees or less or ankylosis of the entire thoracolumbar spine has not been shown.  Specifically, at a VA examination in September 2011, the Veteran stated that he takes Vicodin three times per day for severe pain. When he experiences flare-ups, it additionally limits his ability to sit or bend over.  

Upon examination, the Veteran's forward flexion was limited to 40 degrees after repetitive testing.  While the evaluation in December 2010 stated that his forward flexion was "approximately" 30 degrees, the Board places greater weight on the ranges of motion observed at the VA examination.  Specifically, while the physician in December 2010 admitted that the measurement was an approximation, the Board may presume that range of motion performed at the VA examination was in compliance with VA regulations.  See 38 C.F.R. § 4.46 (2013) (range of motion measurements at VA examinations should use a goniometer to ensure accuracy).  Therefore, the observations in December 2010 notwithstanding, a forward flexion of 30 degrees or less has not been shown.  Moreover, given the presence of measureable range of motion (however limited), it follows that ankylosis of any sort has not been shown.  Consequently, an increased rating is not warranted on these bases.

Additionally, the evidence does not show a history of incapacitating episodes during this period of time.  Specifically, while the VA examiner in September 2011 stated that the Veteran has experienced incapacitating episodes, they lasted only 2 to 4 weeks.  Moreover, the record does not indicate that any treating physician has ever prescribed periods of bed rest.  Therefore, a rating in excess of 20 percent is not warranted on this basis.  

When considering these ratings, the Board has considered the impact of functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness. 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995). However, an increased evaluation for the Veteran's service-connected low back disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are contemplated by the ratings already assigned.

Specifically, the VA examiners provided information relating to the amount of limitation that is caused by pain and fatigue.  In fact, on each occasion, the ranges of motion applied to the rating criteria were the most limiting observed by the examiners.  Put another way, the effect of this symptomatology is contemplated in the currently assigned disability evaluation.

Next, when evaluating the extent of the Veteran's lumbar spine disability, the Board is required to consider whether a separate evaluation is warranted for any associated neurological abnormality including, but not limited to, bowel or bladder impairment, neurological impairment in the extremities or other such disorders, which are to be evaluated under the appropriate diagnostic code. See 38 C.F.R. § 4.71(a).

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances. 38 C.F.R. § 4.120. Disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.

With partial loss of use of one or more extremities from neurological lesions, the rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves. The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 38 C.F.R. § 4.124a.

When the involvement is only a sensory deficit, the rating should be considered "mild," or at most, "moderate" in degree. In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis. 38 C.F.R. § 4.123. The maximum rating to be assigned for neuralgia, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, should be that for "moderate" incomplete paralysis. 38 C.F.R. § 4.124.

In this case, a separate rating based on neurological deficit is not warranted.  Specifically, at a VA examination in August 2008, his reflexes in the lower extremities were positive and equal, and with no motor weakness.  No peripheral neuropathy was observed.  In June 2010, there was no evidence of muscular atrophy or fasciculation, and motor functioning and sensation were normal in the extremities.  Reflexes were normal at the knee and only slightly diminished at the ankle.  Overall there were no findings "suggestive of neuropathic dysfunction."  In December 2010, the Veteran's reflexes were substantially normal in the lower extremities, as were both his motor functioning and sensory functioning.  

The Board does note that, in January 2011, the Veteran complained of difficulty voiding, which he attributed to his low back symptoms.  However, at his VA examination in September 2011, such symptoms were specifically observed to be absent.  Moreover, on that occasion, his muscle strength testing was normal in all extremities, as was his sensory functioning.  While there was some neurological pain in the left lower extremity, this was only moderate in nature.  Therefore, any separate ratings based on neurological symptomatology are not warranted.  

In considering the appropriate disability ratings, the Board has also considered the Veteran's statements that his low back disability is worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of his low back according to the appropriate diagnostic codes.

On the other hand, such competent evidence concerning the nature and extent of the Veteran's low back disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations. The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Moreover, in view of the Board's responsibility to consider functional loss when assigning the appropriate rating for musculoskeletal disorders, the applicable diagnostic codes are already interpreted so broadly such that it is virtually impossible that any potential symptom would not be contemplated.  See 38 C.F.R. §§ 4.10, 4.40, 4.45 (2013); see also DeLuca, 8 Vet. App. at 202.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Based on evidence of record, the Board determines that a 20 percent rating, but no more is warranted for the period since December 23, 2010.  However, a rating in excess of 10 percent prior to that date, or a rating in excess of 20 percent since that date, is not warranted.  As such, the appeal is denied to this extent.  

TDIU

Total disability is considered to exist when there is present any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340(a)(1). A total disability rating for compensation purposes may be assigned on the basis of individual unemployability: that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. 38 C.F.R. § 4.16(a).  In such an instance, if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more. Id.

If a veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director of Compensation and Pension Service for extra-schedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability. 38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU.  38 C.F.R. §§ 3.341(a), 4.19.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed. 38 C.F.R. § 4.16(b).

In this case, the Veteran is service connected for an acquired psychiatric disability (with a 30 percent disability rating), bilateral pes planus (30 percent), low back disorder (20 percent), left knee disability (10 percent), right foot metatarsalgia (10 percent), tinnitus (10 percent), allergic rhinitis (10 Percent), and a number of other disorders that are noncompensable.  While his combined disability rating in excess of 70 percent, he does not have a single disability of 40 percent or more.  Therefore, the requirements under 38 C.F.R. § 4.16(a) have not been met.

As the Veteran fails to meet the applicable percentage standards, the Board will now consider whether he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  In this regard, the Veteran stated at his hearing before the Board in March 2013 that he was not working, primarily due to his PTSD and low back symptoms.  Nevertheless, after a review of the competent evidence, the Board determines that he is not unemployable due to his service-connected disabilities.

Specifically, at his VA examination in August 2008, and despite his multiple disabilities, the Veteran indicated his desire to attend school in human services with children.  From this, the Board may infer that he felt he could obtain employment at that time and, in fact, was taking measures to develop himself professionally.  Moreover, at an evaluation in November 2010, he indicated that he is at least reasonably mobile, as he is both able to walk and sit for periods of time, and "frequently picks up his 2 year-old daughter."  

The Board also places significant probative value on an SSA disability evaluation from January 2011, which concluded that the Veteran was not unable to retain employment due to his disabilities.  On that occasion, the evaluating physician noted that the Veteran's back disability was his primary disability as far as his employability is concerned.  However, the physician also noted that the Veteran was able to occasionally able to move objects as heavy as 20 pounds, and could move 10 pound objects frequently.  The Veteran was also able to sit and stand for at least 6 hours per day.  While there was some postural limitation noted, it affected his daily living only occasionally.  

In conclusion, the evaluating physician determined that the Veteran's disabilities resulted in "some limitations" in his ability to perform work.  However, his limitations did not preclude him from engaging in employment the type of which he has occupational experience.  

As was the case above, the Board has also considered the Veteran's statements regarding his service-connected disabilities.  The Board reiterates that the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses. Layno, 6 Vet. App. at 470.  He is not, however, competent to identify whether his symptoms render him unemployable under VA regulations.

On the other hand, such competent evidence concerning the effect of the Veteran's service-connected disability on his employability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations. The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

Therefore, as the evidence also does not establish that the Veteran is unemployable due to his service connected disability, the appeal is denied



ORDER

An initial rating in excess of 10 percent for a low back disability prior to December 23, 2010, is denied.  

An initial 20 percent rating, but no more, is warranted for a low back disability for the period from December 23, 2010 to September 7, 2011, subject to the statutes and regulations governing the payment of monetary benefits.

An initial rating in excess of 20 percent for a low back disability since September 7, 2011, is denied.  

Entitlement to TDIU is denied.  




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


